                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


JOHN VIGIL,

               Plaintiff,

vs.                                                   Cause No. 18-CV 00829 SCY/JFR

FRANCIS TWEED,
ANTONIO COCA,
JOE CHAVEZ,
NEW MEXICO DEPARTMENT OF HEALTH,
a political subdivision of the New Mexico Department of Health,
DEPUTY SEAN ARMIJO, in his individual capacity
as a deputy employed by the San Miguel County Sheriff’s Office,
UNDERSHERIFF ANTHONY MADRID, in his individual capacity
as a deputy employed by the San Miguel County Sheriff’s Office,
DEPUTY ANTOINE WHITFIELD, in his individual capacity
as a deputy employed by the San Miguel County Sheriff’s Office,
and the BOARD OF COUNTY COMMISSIONERS
OF THE COUNTY OF SAN MIGUEL

               Defendants.

                            COUNTY DEFENDANTS’ REPLY
                      IN SUPPORT OF THEIR MOTION TO DISMISS

       COME NOW Defendants, Sean Armijo, Anthony Madrid, Antoine Whitfield, and the

Board of County Commissioners of the County of San Miguel (“County Defendants”), by and

through their attorneys of record, Brennan & Sullivan, P.A., pursuant to Fed. R. Civ. P. 12(B)(6)

states as follows:

                                       I.      ARGUMENT

       a. Plaintiff’s Complaint remains insufficiently vague.

       Plaintiffs have not adequately pled their claims against the County Defendants. The law is

clear that, particularly in the context of a § 1983 claim, it is essential that a complaint make clear
exactly who is alleged to have done what to whom. Robbins v. Oklahoma, 519 F.3d 1242, 1250

(10th Cir. 2008), citing Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1970-71 n. 10 (2007).

Plaintiffs’ Complaint simply lumps all defendants together, both law enforcement and civilian

defendants, making it neigh impossible to discern who is claimed to have committed what

misconduct.

       Plaintiff’s response briefing exemplifies this improper vagueness. The Second Amended

Complaint continually makes impermissible blanket allegations against “Frances Tweed, Corrine

Dominguez, Antonio Coca, Joe Chavez, Deputy Sean Armijo, Undersheriff Anthony Madrid,

and/or Deputy Whitfield.” See Sec. Am. Compl, ¶¶ 102, 104, 105, 106, 107, 113, 114, 115. This

does not identify who did what: it merely says that any one person or any combination of those

persons may have committed a violation and any one or any combination of those persons may

have proximately caused damages. As pointed out by NMBHI Defendants in their Motion for

Judgment on the Pleadings, Doc. 50, Twombly and Iqbal require “more than a sheer possibility”

of unlawful conduct. Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1215 (10th Cir. 2011);

Iqbal, 556 U.S. at 678. Plaintiff’s Complaint is nothing more than evasive and conclusory

statements that fall far short of federal standards.

       Another example of an impermissibly conclusory pleading can be seen in Count I of the

Second Amended Complaint. In Count I, for unlawful search and seizure, it asserts that Plaintiff

“had a right to a reasonable expectation that evidence of a crime would not be planted” and that

“planting evidence, fabricating evidence, and otherwise fabricating claims that Plaintiff broke the

law… violated Plaintiff’s rights,” and that searches of Plaintiff’s desk and lockers violated his

constitutional rights. See Sec. Am. Compl., Doc. 38, ¶¶ 59, 60, 62. While ostensibly directed



                                                   2
toward “defendants” collectively, there is no claim in the Complaint that Deputy Armijo,

Undersheriff Anthony Madrid, or Deputy Whitfield planted evidence, fabricated evidence, or

fabricated claims.

       This is particularly so for Deputy Whitfield, the only allegation that refers to him personally

is that he obtained and executed a search warrant together with Undersheriff Madrid. Sec. Am.

Compl., ¶ 42. There are no further explanations of Deputy Whitfield’s individual participation or

how his actions, whatever they may be, led to a violation of a claimed right.

       To the extent Plaintiff requests yet another leave of Court to amend, this ought to be

rejected. As set forth in County Defendants’ Response in Opposition to Plaintiff’s Motion for

Leave to File a Second Amended Complaint filed July 23, 2019, Doc. 33, and reasserted herein,

such an amendment would be unduly dilatory and prejudicial, particularly considering the

underlying actions occurred in 2015.

       b. The District Court’s decision definitively established the constitutionality of the
          workplace searches such that Counts I and II of the Complaint fail as a matter of
          law.

       Plaintiff’s response does not address the extensive litigation concerning the workplace

searches conducted by the District Court in the underlying criminal case. As explained in

Defendants’ motion, the search of Plaintiff’s work areas was deemed to have been constitutional

by written opinion of the Fourth Judicial District Court after extensive briefing, oral argument, and

presentation of witness testimony. See County Defs.’ Mot. to Dismiss, Ex. B, C, D. Accordingly,

Plaintiff is prevented from attempting to relitigate this issue.

       While Cook v. Aagard, 547 Fed. Appx. 857, 859 (10th Cir. 2013) discussed in Defendants’

moving papers provides an analysis in a near-identical factual scenario to the case at hand, the



                                                   3
Angel v. Torrance County Sheriff’s Department case does as well. In Angel, the plaintiff was

arrested for suspected narcotics trafficking but, after a magistrate court found probable cause and

bound him over for trial, the State filed a nolle prosequi. Angel v. Torrance County Sheriff’s Dep’t,

No. CIV 04-195 BB/WPL (D. N.M. Aug. 23, 2005), 2005 U.S. Dist. LEXIS 49162. The plaintiff

then filed a § 1983 action which contested probable cause.

        The Angel Court, relying on well-established law, reasoned “collateral estoppel bars the

re-litigation in a § 1983 civil action of any issue previously determined in a state-court criminal

case, as long as the plaintiff had a ‘full and fair opportunity’ to litigate the issue in the state-court

proceeding.” Id. *8. Because the magistrate court had held an evidentiary hearing, with witnesses

testifying under oath and being available for cross-examination, United States District Judge Black

determined that the plaintiff had had a “full and fair opportunity” to litigate probable cause such

that “both Tenth Circuit and New Mexico precedent support the issuance of summary judgment

based on issue preclusion.” Id. *9, citing Franklin v. Thompson, 981 F.2d 1168 (10th Cir. 1992);

Oldfield v. Benavidez, 1994-NMSC-006. The Tenth Circuit conducted a de novo review and

affirmed. Angel v. Torrance County Sheriff’s Dep’t., 183 Fed. Appx. 707, 709 (10th Cir. 2006).

        Likewise, in the present case Plaintiff is precluded from relitigating the constitutionality of

the desk and locker searches. He, via his team of criminal defense attorneys, vigorously litigated

the issue in State District Court, filing multiple legal briefs and presenting and examining

witnesses. This is a marked contrast from Herrera v. Garcia, 1:16-CV-01366 LF-JHR (D. N.M.

Jan. 18, 2018), in which there was no evidence presented that any witness examination or fact-

finding had occurred. Here, the State District Court provided substantive ruling on the merits as to

the constitutionality of the searches such that it ought to be given preclusive effect, regardless of



                                                   4
Plaintiff’s ability to appeal. Cook v. Aagard, 547 Fed. Appx. 857, 860 (10th Cir. 2013). Indeed,

law in New Mexico does not require that an ability to appeal a decision is a requirement for finality

under the collateral estoppel doctrine. Rowley v. Morant, No. 10-CV-1182 WJ/GBW (D. N.M.

July 14, 2014), 2014 U.S. Dist. LEXIS 186534; citing Albuquerque Police Dep’t v. Martinez,

1995-NMCA-088.

       c. Probable cause cannot be relitigated, given the criminal proceedings below.

       Plaintiff complains that probable cause has not been established, despite the bind-over

order. However, in light of compelling federal law on this issue, as well as the extensive criminal

proceedings, probable cause has already been decided as a matter of law.

       As explained via the Angel case, above, as well as in Ysasi v. Brown, 3 F. Supp. 3d 1088

(D. N.M. 2014), the New Mexico Supreme Court treats a magistrate’s finding of probable cause

as prima facie evidence that probable cause existed for an arrest. This is also acknowledged in

Judge Fashing’s order in Herrera v. Garcia, supra. And, given the Tenth Circuit’s affirmation in

Angel v. Torrance County Sheriff’s Dep’t., 183 Fed. Appx. 707, 709 (10th Cir. 2006), collateral

estoppel ought to apply in this situation.

       Plaintiff mistakenly relies on Dixon v. Richer, 922 F.2d 1456 (10th Cir. 1991) to support

his position. The Dixon opinion relied upon Colorado law, not New Mexico law. It was deemed

not controlling in Rowley v. Morant, No. 10CV1182 WJ/GBW, (D. N.M. July 14, 2014), 2014

U.S. Dist. LEXIS 186534, because “the preclusive effect of a state court judgment is ultimately

defined by state law.” Id. *14 - *15 (aff’d on other grounds, Rowley v. Morant, 631 Fed. Appx.

651 (10th Cir. 2015). As Dixon was not an analysis of New Mexico law, it is not controlling in the

instant case.



                                                 5
       While it is unfortunate that the full extent of the Magistrate Court’s record of the

preliminary hearing and bind-over is unknown as the Magistrate Court only retained records until

2017 and the Complaint was first filed in April 2018, it is undisputed that the criminal matter was

well-litigated through trial in the Fourth Judicial District Court. Probable cause has been

established as a matter of law and Plaintiff is foreclosed from attacking the state court decisions in

the present action. Given that all parties agree that probable cause extinguishes malicious abuse of

process claims, Count III of the Complaint must be dismissed as legally untenable. And, because

there are no underlying tort claims to confer liability, Count VI’s respondeat superior claim fails

as well.

                                      II.     CONCLUSION

       The entirety of Plaintiff’s Complaint against the County Defendants fails. Not only does

the Second Amended Complaint fall short of federal pleading standards, the decision of the Fourth

Judicial District on the constitutionality of the searches as well as the determination of probable

cause is fatal to all asserted claims. County Defendants, accordingly, request that Plaintiff’s

Complaint be dismissed with prejudice and for all other relief deemed just.


                                       Respectfully submitted,

                                       BRENNAN & SULLIVAN, P.A.

                               By:     /s/ Christina L. G. Brennan
                                       Christina L. G. Brennan
                                       James P. Sullivan
                                       128 East DeVargas
                                       Santa Fe, New Mexico 87501
                                       (505) 995-8514
                                       Christina@brennsull.com
                                       Jamie@brennsull.com
                                       Attorneys for County Defendants


                                                  6
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 16th day of January 2020, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or counsel to be

served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Joe M. Romero, Jr.
Romero & Winder, P.C.
1905 Lomas, Blvd., NW
Albuquerque, NM 87104
505-843-9776
joe@romeroandwinder.com
Attorneys for Plaintiff

Mark Komer, Esq.
Long, Komer & Associates, P.A.
Post Office Box 5098
Santa Fe, NM 87502-5098
505-982-8405
mark@longkomer.com
Attorneys for Defendants Frances Tweed,
Corrine Dominguez, Antonio Coca, Joe Chavez,
and New Mexico Department of Health


                              By:    /s/ Christina L. G. Brennan
                                     Christina L. G. Brennan




                                                7
